         Case 4:17-cv-01850-CW Document 216 Filed 01/22/20 Page 1 of 2




 1 JOHN W. SPIEGEL (State Bar No. 78935)
   john.spiegel@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 5
   ACHYUT J. PHADKE (State Bar No. 261567)
 6 achyut.phadke@mto.com
   TERRA D. LAUGHTON (State Bar No. 321683)
 7 terra.laughton@mto.com
   MUNGER, TOLLES & OLSON LLP
 8 560 Mission Street
   Twenty-Seventh Floor
 9 San Francisco, California 94105-3426
   Telephone:     (415) 512-4000
10 Facsimile:     (415) 512-4077

11 Attorneys for Defendant
   JOHN H. HAMMERGREN
12

13
                                  UNITED STATES DISTRICT COURT
14
                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
15

16
   IN RE MCKESSON CORPORATION                          Case No. 4:17-cv-01850-CW
17 DERIVATIVE LITIGATION
                                                       NOTICE OF APPEARANCE
18
                                                       Judge: Hon. Claudia Wilken
19
                                                       Trial Date:      None Set
20
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21
              Please take notice that Terra D. Laughton of Munger, Tolles & Olson LLP hereby appears
22
     as counsel of record in this action for Defendant John H. Hammergren. All pleadings and other
23
     documents should be served upon this attorney at the following address:
24
                                 Terra D. Laughton
25                               Email: terra.laughton@mto.com
                                 Munger, Tolles & Olson LLP
26                               560 Mission Street, Twenty-Seventh Floor
27                               San Francisco, CA 94105-2907
                                 Telephone: (415) 512-4000
28                               Facsimile: (415) 512-4077

     43728571.1                                                                        4:17-cv-01850-CW
                                          NOTICE OF APPEARANCE
         Case 4:17-cv-01850-CW Document 216 Filed 01/22/20 Page 2 of 2




 1
     DATED: January 22, 2020           MUNGER, TOLLES & OLSON LLP
 2

 3

 4                                     By:          /s/ Terra D. Laughton
                                            TERRA D. LAUGHTON
 5                                     Attorneys for Defendant JOHN H. HAMMERGREN
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     43728571.1                              -2-                         4:17-cv-01850-CW
                                   NOTICE OF APPEARANCE
